*168The opinion of the court.was delivered by
Pitney, J.
The relatrix applies for a mandamus to require the respondent, which is a religious corporation, to reinstate her as a member of the church, she having been, as alleged, deposed by summary action of the pastor without cause, without charges and without opportunity for hearing.
If she was in fact a member, and has been thus unlawfully deposed, she is entitled to be reinstated, and a mandamus is the proper remedy to be invoked for that purpose. Sibley v. Carteret Club, 11 Vroom 295; Zeliff v. Knights of Pythias, 24 Id. 536.
The proofs submitted on behalf of the relatrix show prima facie that her case is well founded in fact. The proofs for the respondent tend to show that the relatrix was never admitted to membership in the church. This question of fact may properly and conclusively be determined upon the traverse to a return to an alternative writ of mandamus.
In our opinion, an alternative writ should issue.